Name: Commission Regulation (EC) NoÃ 898/2008 of 16Ã September 2008 amending Regulation (EC) NoÃ 896/2008 fixing the import duties in the cereals sector applicable from 16Ã September 2008
 Type: Regulation
 Subject Matter: free movement of capital;  plant product;  trade;  EU finance;  America
 Date Published: nan

 17.9.2008 EN Official Journal of the European Union L 248/3 COMMISSION REGULATION (EC) No 898/2008 of 16 September 2008 amending Regulation (EC) No 896/2008 fixing the import duties in the cereals sector applicable from 16 September 2008 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1249/96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 in respect of import duties in the cereals sector (2), and in particular Article 2(1) thereof, Whereas: (1) The import duties in the cereals sector applicable from 16 September 2008 were fixed by Commission Regulation (EC) No 896/2008 (3). (2) As the average of the import duties calculated differs by more than EUR 5/tonne from that fixed, a corresponding adjustment must be made to the import duties fixed by Regulation (EC) No 896/2008. (3) Regulation (EC) No 896/2008 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EC) No 896/2008 are hereby replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 17 September 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 161, 29.6.1996, p. 125. (3) OJ L 247, 16.9.2008, p. 20. ANNEX I Import duties on the products referred to in Article 136(1) of Regulation (EC) No 1234/2007 applicable from 17 September 2008 CN code Description Import duties (1) (EUR/t) 1001 10 00 Durum wheat, high quality 0,00 (2) medium quality 0,00 (2) low quality 0,00 (2) 1001 90 91 Common wheat seed 0,00 ex 1001 90 99 High quality common wheat, other than for sowing 0,00 (2) 1002 00 00 Rye 4,57 (2) 1005 10 90 Maize seed other than hybrid 0,00 1005 90 00 Maize, other than seed (3) 0,00 (2) 1007 00 90 Grain sorghum other than hybrids for sowing 9,56 (2) (1) For goods arriving in the Community via the Atlantic Ocean or via the Suez Canal the importer may benefit, under Article 2(4) of Regulation (EC) No 1249/96, from a reduction in the duty of:  3 EUR/t, where the port of unloading is on the Mediterranean Sea, or  2 EUR/t, where the port of unloading is in Denmark, Estonia, Ireland, Latvia, Lithuania, Poland, Finland, Sweden, the United Kingdom or the Atlantic coast of the Iberian peninsula. (2) In accordance with Regulation (EC) No 608/2008, application of this duty is suspended. (3) The importer may benefit from a flatrate reduction of EUR 24 per tonne where the conditions laid down in Article 2(5) of Regulation (EC) No 1249/96 are met. ANNEX II Factors for calculating the duties laid down in Annex I 15 September 2008 1. Averages over the reference period referred to in Article 2(2) of Regulation (EC) No 1249/96: (EUR/t) Common wheat (1) Maize Durum wheat, high quality Durum wheat, medium quality (2) Durum wheat, low quality (3) Barley Exchange MinnÃ ©apolis Chicago     Quotation 223,83 152,19     Fob price USA   305,61 295,61 275,61 124,55 Gulf of Mexico premium  13,93     Great Lakes premium 4,68      2. Averages over the reference period referred to in Article 2(2) of Regulation (EC) No 1249/96: Freight costs: Gulf of Mexico Rotterdam: 32,68 EUR/t Freight costs: Great Lakes Rotterdam: 27,91 EUR/t (1) Premium of 14 EUR/t incorporated (Article 4(3) of Regulation (EC) No 1249/96). (2) Discount of 10 EUR/t (Article 4(3) of Regulation (EC) No 1249/96). (3) Discount of 30 EUR/t (Article 4(3) of Regulation (EC) No 1249/96).